       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              17 Cr. 118-6 (KPF)

HOWARD PATTERSON,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Howard Patterson has applied for compassionate release, in

the form of immediate release to home confinement, pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #237, 244). In brief, Patterson contends that he is at an

increased risk of contracting, or of having a greater reaction to infection from,

the COVID-19 virus because of a pre-existing medical condition. The

Government opposes Patterson’s motion. (Dkt. #248). As set forth in the

remainder of this Order, the Court denies Patterson’s motion for compassionate

release.

                                 BACKGROUND

      On May 8, 2017, Patterson was arrested on a criminal complaint that

charged him with conspiracy to commit bank fraud, in violation of 18 U.S.C.

§ 1349, and aggravated identity theft, in violation of 18 U.S.C. § 1028A. (Dkt.

#1, 3, 4). A superseding indictment was returned on May 11, 2017, charging

Patterson and six co-defendants with these same offenses. (Dkt. #30).

Patterson was initially released on bail conditions, but his bail was revoked on

November 2, 2017, because of repeated episodes of non-compliance with these

conditions. (Dkt. #88 (transcript)). One week later, on November 9, 2017,
        Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 2 of 10



Patterson pleaded guilty to Count One of the Indictment, the bank fraud

conspiracy charge, pursuant to a plea agreement with the Government (Dkt.

#84 (transcript)); in so doing, Patterson avoided a possible 24-month

mandatory sentence for the aggravated identity theft offense charged in Count

Two.

       The Court sentenced Patterson on January 3, 2018. (Dkt. #107

(judgment), 112 (transcript)). Though the applicable Guidelines range was 10

to 16 months’ imprisonment (Dkt. #112 at 37), the Court varied downward to a

term of five months’ imprisonment, which it ordered to be followed by a term of

three years’ supervised release, one condition of which was that Patterson

participate in an in-patient drug treatment program (id. at 38).

       Patterson commenced his term of supervised release in or about March

2018. The path to community re-entry was not a smooth one: In early 2019,

Patterson began testing positive for the use of controlled substances, including

marijuana; the Court did not revoke bail at that time, but allowed Patterson to

obtain outpatient substance abuse treatment at a series of facilities, all

seemingly without success. In October 2019, Patterson was arrested in

Brooklyn pursuant to a traffic stop, and charged with vehicular and controlled

substance offenses. Patterson then failed to disclose his arrest in a timely

fashion to his supervising probation officer. 1 The Probation Office outlined




1      The Court was advised by defense counsel that the charges were later dismissed. (Dkt.
       #236).

                                             2
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 3 of 10



these and other putative violations of the conditions of Patterson’s supervised

release in a memorandum dated December 26, 2019.

      On January 29, 2020, the Court held a hearing to discuss Patterson’s

alleged violations of the terms of his supervised release. (Dkt. #236

(transcript)). After arraigning Patterson on the specifications listed in the

December 26 violation memo (id. at 3-4), the Court heard argument on the

Government’s motion to remand Patterson, which motion the Court ultimately

granted (id. at 30-31). On February 10, 2020, Patterson admitted to

specifications 6, 7 and 8 of the December 26 violation memo — which

addressed his use of a controlled substance, his failure to participate in

substance abuse treatment, and his failure to make a good-faith effort to pay

restitution, respectively — after which the Court revoked Patterson’s term of

supervised release, sentenced him to an aggregate term of six months’

imprisonment, and reimposed a term of supervised release of one year. (Dkt.

#223 (judgment), 233 (transcript)). Patterson is currently serving his sentence

at the Metropolitan Correctional Center (the “MCC”) in New York, New York.

      On April 15, 2020, Patterson filed a counseled motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A); in the alternative, Patterson

requested a modification of his supervised release conditions pursuant to 18

U.S.C. § 3583(e)(4). (Dkt. #237). Also in the motion, Patterson related that he

had submitted a compassionate release request to the BOP on April 2, 2020.

(Id.). The Government filed an opposition letter brief on April 17, 2020; it

argued that Patterson had not properly exhausted his administrative remedies,


                                         3
         Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 4 of 10



that his request should be denied on the merits, and that the Court lacked the

authority to implement modifications to Patterson’s sentence pursuant to 18

U.S.C. § 3583(e)(4). (Dkt. #239). The Court issued an Order dated April 20,

2020, agreeing with the Government that Patterson had not exhausted his

administrative remedies and disclaiming any ability to effectuate Patterson’s

request for modification pursuant to 18 U.S.C. § 3583(e). (Dkt. #242).

      By letter motion dated May 5, 2020, Patterson renewed his request for

compassionate release, in the form of immediate release to home confinement

for the remainder of his prison term, to be followed by his one-year term of

supervised release. (Dkt. #244). In relevant part, Patterson argued that in

light of his “pre-existing and well-documented asthma condition, and the

inherent difficulties involved in receipt of medically appropriate care while in

BOP custody, there exists an unacceptable likelihood that Mr. Patterson’s life

and health will suffer if relief is not granted.” (Id. at 2; see also Dkt. #249

(reply brief)). The Government continues to oppose Patterson’s request. (Dkt.

#248).

                                APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the


                                          4
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 5 of 10



defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

                                         5
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 6 of 10



given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

       Patterson’s motion is properly before the Court because more than 30

days have elapsed since the date of his compassionate release request to the

Warden. The issue at hand is whether Patterson has identified “extraordinary

and compelling reasons” warranting his release. The Court finds that he has

not.

       As noted, Patterson argues that the conditions of his incarceration at the

MCC place him at a high risk of contracting COVID-19, because of the nature

of his confinement at the facility, his existing asthma condition, and the

claimed inability of prison staff to handle the outbreak. The Court recognizes,

as do the parties, that sister courts in this District have granted, and denied,

compassionate release motions based on the existence of the COVID-19

pandemic and the risks of its transmission at prisons. (See, e.g., Dkt. #249 at

2 (defense listing of cases granting compassionate release to inmates with

asthma)). This Court aligns itself with those courts that have found “that the

risks posed by the pandemic alone do not constitute extraordinary and

compelling reasons for release, absent additional factors such as advanced age


                                        6
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 7 of 10



or serious underlying health conditions that place a defendant at greater risk of

negative complications from the disease.” United States v. Nwankwo, No. 12

Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (emphasis

added) (collecting cases); see also United States v. Brady, No. 18 Cr. 316 (PAC),

2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead, compassionate

release motions amid the COVID-19 pandemic have required a ‘fact-intensive’

inquiry, made in the ‘unique circumstances’ and ‘context’ of each individual

defendant. In practice, courts in this district have considered the age of the

prisoner; the severity and documented history of the defendant’s health

conditions, as well as the defendant’s history of managing those conditions in

prison; the proliferation and status of infections in the prison facility; the

proportion of the term of incarceration that has been served by the prisoner;

and the sentencing factors in 18 U.S.C. § 3553(a), with particular emphasis on

the seriousness of the offense, the deterrent effect of the punishment, and the

need to protect the public.” (internal citations omitted)).

      Patterson has not demonstrated the existence of extraordinary and

compelling circumstances in his case. Patterson is 28 years old, an age at

which he faces a comparatively low risk of hospitalization or death from

COVID-19. See Weekly Updates by Select Demographic and Geographic

Characteristics, CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed May 19, 2020). And while it is true that Patterson has a documented

history of asthma, the severity of that condition is unclear. In connection with


                                         7
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 8 of 10



the preparation of his Presentence Investigation Report, Patterson related that

(i) he had “no serious medical conditions”; (ii) his one hospitalization for

asthma occurred more than a decade earlier, when he was 12 years old; and

(iii) he managed his condition with an albuterol inhaler. (PSR ¶ 83). The

Government has confirmed with BOP counsel that Patterson currently has an

inhaler for his asthma at the MCC, and there is nothing to suggest that

Patterson has been unable to care for himself or has been neglected by MCC

medical personnel. (Dkt. #248 at 2). The CDC has identified only moderate to

severe asthma as a comorbidity that elevates the likelihood of serious illness

from COVID-19, and Patterson has not demonstrated either degree of severity.

See CENTERS FOR DISEASE CONTROL AND PREVENTION, People with

Moderate to Severe Asthma, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/asthma.html (accessed May 20, 2020). 2




2     See also United States v. Garcia, No. 16 Cr. 719-2 (RJS), 2020 WL 2539078, at *2
      (S.D.N.Y. May 19, 2020):
             First, the Court is skeptical that by merely alleging that he “has
             asthma, ... is in prison, and [that] there is a COVID-19 outbreak
             nationwide,” Garcia presents the type of “extraordinary and
             compelling reasons” that demand relief. See United States v.
             Rodriguez, No. 16-cr-167 (LAP), 2020 WL 1866040, at *4 (S.D.N.Y.
             Apr. 14, 2020) (rejecting a similar compassionate release motion).
             Indeed, the Court has only limited information about the severity
             of Garcia’s asthma and is also mindful that the MDC and other
             federal detention facilities are undertaking steps to minimize the
             danger COVID-19 poses to inmates (Gov’t Ltr. at 4-5 (describing
             those steps)). See, e.g., United States v. Lynch, No. 20-cr-202 (LAP),
             2020 WL 2145363, at *3 (S.D.N.Y. May 5, 2020) (denying bail where
             the defendant “proffer[ed] no medical complications that he ha[d]
             experienced ... as a result of his asthma” and where “the
             [g]overnment ... detailed the steps taken by [the] Bureau of Prisons
             in general and the MCC in particular to minimize the effect of
             COVID-19”); United States v. Belle, No. 18-cr-117 (VAB), 2020 WL
             2129412, at *5 (D. Conn. May 5, 2020) (holding that the mere fact

                                               8
       Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 9 of 10



      Although the Court is appropriately concerned by Patterson’s arguments

about the conditions at MCC (see Dkt. #249 at 2-3), it has also considered the

BOP’s Pandemic Influenza Plan, see https://www.bop.gov/coronavirus/

(accessed May 19, 2020), and the MCC’s own statements about its protocols for

managing COVID-19 infections (Dkt. #248-1). It concludes on balance that the

danger that Patterson faces from infection with COVID-19, even accounting for

his asthma, does not amount to an extraordinary and compelling reason for

granting compassionate release. Cf. United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“We do not mean to minimize the risks that COVID-19 poses in

the federal prison system, particularly for inmates like Raia. But the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Patterson’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Patterson was charged with

participating in a significant identity theft ring, and negotiated a plea offer from

the Government that avoided a two-year sentence of imprisonment. Even then,



             that a defendant has asthma is not enough to demonstrate that he
             is at severe risk from COVID-19 should he remain incarcerated).

                                            9
        Case 1:17-cr-00118-KPF Document 251 Filed 05/21/20 Page 10 of 10



Patterson frequently did not take this case seriously — as evidenced, for

example, by his decisions to engage in repeated violations of his conditions of

pretrial release and of supervised release. Thus, the Court finds that the

§ 3553(a) factors weigh against granting Defendant’s motion. 3

                                       CONCLUSION

        For the foregoing reasons, Defendant Patterson’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 244.

        SO ORDERED.

    Dated: May 21, 2020
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




3       Patterson may, of course, pursue relief in the form of a furlough under 18 U.S.C. § 3622
        or home confinement as contemplated in the CARES Act, Pub. L. No. 116-136 (2020),
        and the Attorney General’s April 3, 2020 memorandum to the BOP. The decision to
        grant that relief, however, is reserved to the discretion of the BOP.

                                              10
